Citation Nr: 0200201	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  95-09 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, 
currently rated as 30 percent disabling. 

2.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae. 



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODCUTION

The veteran served on active duty from February 1967 to 
February 1970. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, (RO).  In April 2000, a videoconference 
hearing was held before the Board Member signing this 
document.  

A December 2000 Board decision, in pertinent part, denied a 
claim for entitlement to a rating in excess of 30 percent for 
tinea versicolor.  This decision also granted a 10 percent 
rating for pseudofolliculitis barbae and denied a rating in 
excess of 10 percent for this disability.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated May 25, 2001, 
the Court vacated those portions of the April 2000 Board 
decision that denied a rating in excess of 30 percent for 
tinea versicolor and a rating in excess of 10 percent for 
pseudofolliculitis barbae, and granted a Joint Motion for 
Remand.  Additional argument from the veteran's attorney was 
received at the Board in October 2001


REMAND

The Joint Motion directs the Board to address applicability 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) in the instant 
case.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Implementing 
regulations were published August 29, 2001.  
The Joint Motion states that the March 1997 VA dermatologic 
examination was inadequate for rating purposes in that there 
was no indication that the claims file was reviewed, and that 
there were other specific deficiencies.  

In light of the Joint Motion, a remand in this case is 
required.  Accordingly, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify all sources of treatment he has 
received for skin disability since 1993.  
The RO should obtain copies of any 
treatment records not already in the 
veteran's claims file from all sources 
identified.  

2.  The RO should schedule the veteran for 
a VA dermatologic examination to determine 
the severity of his tinea versicolor and 
pseudofolliculitis barbae.  In order to 
comply with the instructions of the Joint 
Motion, the following must be 
accomplished:  The examiner must (a) 
document that the claims file was 
reviewed, (b) elicit a history of, and 
comment on the significance of, current 
treatment, (c) indicate the extent of the 
disease(s) and size of the areas affected 
by tinea versicolor and pseudofolliculitis 
barbae , (d) describe in detail any 
ulceration, exfoliation, or crusting, (e) 
comment on whether there is pain 
associated with the disabilities, and, if 
possible, the extent of further disability 
due to pain (if such comment is not 
possible, it should be so stated, along 
with the rationale why it is not possible) 
(f) report on whether there are any 
systemic or nervous manifestations, and, 
if so, the nature and degree of such 
manifestations, (g) comment (if possible) 
on the extent of additional disability 
that would be expected with any periods of 
exacerbation or remission (again, if such 
comment can't be made, the examiner should 
explain why).  Any indicated tests or 
studies should be done. 

3.  The RO must ensure that the 
development requested above is completed.  
The RO should also ensure that any further 
notification or development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and the 
implementing VA regulations (see 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.126(a)) is completed.

4.  The RO should then readjudicate the 
claims for increased ratings for tinea 
versicolor and pseudofolliculitis barbae.  
If either benefit remains denied, the 
veteran and his attorney should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is notified.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


